Title: To Benjamin Franklin from Jean de Neufville & fils, 28 June 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!
Amsterdam the 28th. Júne 1779.
We hope yoúr Excellency may have approved of the plan of the Loan which we had the honoúr to convey by oúr last; or that we may come to some alterations, which should prove agreable and practicable at the same time, bútt we heard the former loan should not you be shúre, before we should attempt to any further measúres this we should be glad to know exactly, how it stands, for certainly, this is not a mere cúriosity, bútt as we are persuaded Y E. herself will be convinced of, of the greatest conseqúence.
Now we begg annew the favoúr of the Speadiest expedition for the inclosed, oút of the 8 Aman. vessells now in port we gott 4 to oúr consignment, in the futúre we may expect more to us in proportion, may we throúgh the means of YE. be usefúll likewise to the publicq. May we begg leave again to recomand oúr Selfs to her powerfúll inflúence!
This last brigg which arrived ús yesterday clear’d fr. St Eústatia, she comes fm. Boston, and tho’ Known to be called Amsterdam She is the fast sailing and brave General Arnold now commanded by MacGee, we keep this with the utmost Secrecy.
As we will pútt always the útmost reason for pride to be honourd With Any Commands from yoúr Excelle. We will be always with the útmost Regard and Veneration High Honourable Sir! Yoúr Excellencys most devoted and obedient servants.
John DE Neufville & Son.

Mr. John Tempel Esqr. did ús the honoúr to dine with ús he Came over by Capn. MacGee and desired his Compliments to Y E.

 
Addressed: To his Excellencÿ / B: Franklin Esqr. / ambassador & Minister plenipotentiaire / of the thirteen united states of america / &a &a &ca / at Passi
Notation: Neufville John & Son 28. June 1779.
